                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 UNITED STATES,                                     Case No. 15‐CR‐0185 (PJS/BRT)

                      Plaintiff,

 v.                                                             ORDER

 CLEOPHAS WILLIAMS,

                      Defendant.


       Defendant Cleophas Williams is serving a 165‐month sentence after pleading

guilty to interference with commerce by robbery and using, carrying, and brandishing a

firearm during and in relation to a crime of violence. See ECF Nos. 1, 58. This matter is

before the Court on Williams’s motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. ECF No. 77. Williams’s sole claim is that he received

ineffective assistance of counsel based on his attorney’s failure to secure a more

favorable plea deal. For the reasons that follow, Williams’s motion is denied as

untimely.

       A § 2255 motion must be filed within one year of the date on which the judgment

of conviction becomes final (subject to certain exceptions). 28 U.S.C. § 2255(f). Williams

was sentenced on April 15, 2016. ECF No. 58. The government initially appealed the

Court’s sentencing decision, but then later moved to dismiss its appeal. The Eighth

Circuit dismissed the government’s appeal on July 7, 2016, and neither party sought
further review. ECF No. 73. Williams filed his § 2255 motion more than four years

later, on October 18, 2020.1 ECF No. 77.

       Based on these facts, the Court ordered Williams to show cause why his § 2255

motion should not be dismissed as untimely. ECF No. 79. In his response, Williams

argues that the running of the one‐year limitations period was delayed under

§ 2255(f)(2) and, in the alternative, that the limitations period should be equitably tolled

based on the circumstances of his case. Those circumstances, as recounted by Williams,

are as follows:

       In August 2015 “the government offered and entered into a plea agreement”

with a predicted sentencing guidelines range of 121 to 130 months if Williams was not

deemed to be a career offender. ECF No. 77 at 2. If Williams was deemed to be a career

offender, the proposed plea agreement predicted that his guidelines range would be 262

to 327 months. Id.

       On September 4, 2015, Williams’s attorney filed a motion asking the Court to

determine whether Williams’s prior conviction for third‐degree arson qualified as a

“crime of violence”—and thus whether Williams was a career offender under U.S.S.G.


       1
        Williams originally filed his motion as a petition for a writ of habeas corpus
pursuant to 28 U.S.C. § 2241 in the Northern District of Illinois. Williams requested that
the Northern District of Illinois construe his petition as a § 2255 motion and transfer it to
the District of Minnesota. Williams v. Rivers, No. 3:20‐cv‐50410, Motion by Petitioner
Cleophas Williams to Transfer Case, ECF No. 4 (N.D. Ill. filed Dec. 21, 2020). That
motion was granted, and William’s § 2255 motion was filed in this Court on January 25,
2021.
§ 4B1.1—so that Williams could make a better informed decision about whether or not

to plead guilty. Id. at 3; ECF No. 28. The Court denied the motion, explaining that

Williams was seeking an advisory opinion (given that he had not been convicted of any

crime at that point), and federal courts lack jurisdiction to issue advisory opinions. ECF

No. 31.

       According to Williams, his attorney’s unsuccessful motion prompted the

government to rescind its August 2015 plea offer and to extend a new plea offer that

predicted that his guidelines range would be 154 to 171 months if Williams was not a

career offender (a higher range than had been predicted in the original offer) and 262 to

327 months if he was a career offender (the same range that had been predicted in the

original offer). ECF No. 77 at 3; ECF No. 78‐4 at 5. “During [a] jailhouse visit,”

Williams’s attorney specifically told him that “because she had filed the consideration

motion the original plea agreement was gone forever.” ECF No. 77 at 3. “[A]lthough he

was not happy about the ‘new plea agreement,’” Williams accepted the offer and

pleaded guilty. ECF No. 88 at 3. The Court later determined that Williams was not a

career offender, determined that his guidelines range was 154 to 171 months, and

sentenced Williams to 165 months’ imprisonment. ECF Nos. 58, 59.

       Shortly after his April 2016 sentencing hearing, Williams was transferred to the

custody of the Bureau of Prisons (“BOP”) and thereafter (according to Williams) was



                                            ‐3‐
not permitted to possess his legal papers. ECF No. 77 at 3–4. Over the next few years,

Williams requested his legal papers from his attorney on multiple occasions, both by

writing letters and by calling his attorney’s office. ECF No. 90 at 2–3. Williams alleges

that each time that his attorney sent his legal documents to him, prison staff sent the

documents back to his attorney, although Williams does not state whether he was

permitted to review the legal documents before they were returned.2 Id. It was not

until August 2020—after Williams was transferred to USP‐Thompson—that he was

finally permitted to possess his legal papers, including the “original” and “second” plea

agreements.3 ECF No. 88 at 4.

                                   A. Statutory Tolling

       Under § 2255(f)(2), the one‐year limitations period for filing a § 2255 motion does

not begin to run until “the date on which the impediment to making a motion created

by governmental action in violation of the Constitution or laws of the United States is



       2
        Williams has submitted two “inmate bulletins” stating that inmates are
“generally” prohibited from possessing certain documents, including pre‐sentence
reports and statements of reasons, as such documents “have been utilized for
unauthorized or illegal purposes, which poses a risk to institutional security and good
order.” ECF Nos. 78‐1, 78‐2. When such documents are “received through the mail,”
the bulletins explain that BOP staff “will store the documents and make them available
to [inmates] in a controlled setting.” Id.
       3
       Williams alleges that, in addition to being denied access to his plea agreements,
he was prevented from possessing his plea‐hearing transcript, docket sheet, and “other
court documents” prior to August 2020. ECF No. 88 at 1.

                                            ‐4‐
removed, if the movant was prevented from making a motion by such governmental

action.” “[T]o invoke Section 2255(f)(2), it is the prisoner’s responsibility to allege

(1) the existence of an impediment to his making a motion, (2) governmental action in

violation of the Constitution or laws of the United States that created the impediment,

and (3) that the impediment prevented the prisoner from filing his motion.” Simmons v.

United States, 974 F.3d 791, 796–97 (6th Cir. 2020).

       Williams alleges that the BOP’s policy of prohibiting inmates from possessing

certain legal documents prevented him from timely filing his § 2255 motion, and that

the policy violated his constitutional right of access to the courts. But even if the Court

were to find that the BOP’s policy is unconstitutional—either as written or as applied to

Williams—Williams has not explained how the policy prevented him from filing his

§ 2255 motion. To the contrary, Williams makes clear that he was aware of his

attorney’s alleged mistake (she filed a motion asking the Court to decide whether he

was a career offender) and the impact of that mistake (the motion caused the

government to withdraw its original plea offer and substitute a less favorable plea offer)

while he was still in pretrial custody—that is, long before he was sentenced and transferred

to BOP custody.

       Williams thus had all of the facts that he needed to bring his ineffective‐

assistance claim immediately after he was sentenced; indeed, at any time during his



                                             ‐5‐
four‐plus years in BOP custody, he could have filed a § 2255 motion and made the same

claim that he made in the § 2255 motion that he filed in October 2020. He then could

have used discovery to obtain documents or other evidence in support of his claim.

See Rule 6 of the Rules Governing Section 2255 Proceedings. In short, the alleged

refusal of the BOP to allow Williams to physically possess his legal documents—even if

unlawful—did not prevent him from filing a timely § 2255 motion. See United States v.

Sheridan, 561 F. App’x 689, 692 (10th Cir. 2014) (finding that § 2255(f)(2) did not toll

limitations period because, “[e]quipped with knowledge of his alleged constitutional

claim by at least the time of his plea, [the defendant] had no excuse for delaying the

filing of his habeas motion for almost two years”).

       Accordingly, the Court cannot find that the running of the one‐year limitations

period was tolled under § 2255(f)(2).

                                    B. Equitable Tolling

       “Equitable tolling is an ‘exceedingly narrow window of relief,’” Maghee v. Ault,

410 F.3d 473, 476 (8th Cir. 2005) (citation omitted), and is available only “when

extraordinary circumstances beyond a prisoner’s control make it impossible to file a

petition on time,” Kruetzer v. Bowersox, 231 F.3d 460, 463 (8th Cir. 2000). “A petitioner is

entitled to equitable tolling only if he shows ‘(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way and



                                             ‐6‐
prevented timely filing.’” Burks v. Kelley, 881 F.3d 663, 666 (8th Cir. 2018) (quoting

Holland v. Florida, 560 U.S. 631, 649 (2010)); see also United States v. Martin, 408 F.3d 1089,

1093 (8th Cir. 2005) (noting that case law construing equitable tolling in context of

§ 2254 petitions is equally applicable in context of § 2255 motions).

       Even if Williams could establish that he has been “pursuing his rights diligently”

notwithstanding his more‐than‐four‐year delay in seeking post‐conviction relief, the

Court would decline to apply the doctrine of equitable tolling because the

circumstances identified by Williams are not “extraordinary” and because it was not

“impossible” for Williams to file a timely § 2255 motion. The very BOP policy to which

William points in support of his tolling arguments—a policy that applies to all inmates

at two BOP facilities—demonstrates that a lack of access to legal documents is “the

kind[] of obstacle[] faced by many if not most” § 2255 movants. Jihad v. Hvass, 267 F.3d

803, 807 (8th Cir. 2001). More importantly, William’s lack of access to his legal papers

did not make it impossible for him to file a timely § 2255 motion, for the reasons already

explained. See id. at 806 (affirming dismissal of § 2254 petition as untimely because

“lack of access to a trial transcript does not preclude a petitioner from commencing

post‐conviction proceedings and therefore does not warrant equitable tolling”); Gassler

v. Bruton, 255 F.3d 492, 495 (8th Cir. 2001) (same). The Court therefore declines to apply

the doctrine of equitable tolling to rescue Williams’s untimely § 2255 motion.



                                              ‐7‐
                                        ORDER

     Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

     1.     Defendant Cleophas Williams’s motion to vacate, set aside, or correct his

            sentence under 28 U.S.C. § 2255 [ECF No. 77] is DENIED.

     2.     No certificate of appealability will issue.

     LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 14, 2021                         s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                           ‐8‐
